UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 27, 2011 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02 Results of Operations and Financial Condition OnOctober 27, 2011, Cameron International Corporation ("Cameron") issued a press release announcing its results for the third quarter ended September 30, 2011.The press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this item. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following is being furnished as an exhibit to this report: Exhibit Number Exhibit Title or Description Exhibit 99.1 Press Release of Cameron International Corporation, datedOctober 27, 2011 – Cameron Third Quarter Earnings Per Share $0.78, Excluding Charges Exhibit 99.1 to this report contains “non-GAAP financial measures” as defined in Item 10 of Regulation S-K of the Securities Exchange Act of 1934, as amended. The non-GAAP financial measuresreflect earnings before interest, taxes, depreciation and amortization expense (“EBITDA”) and adjusted EPS.A reconciliation of EBITDA and adjusted EPS to the most directly comparable financial measures calculated and presented in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”) is included as an attachment to the press release.The Company believes the presentation of EBITDA and adjusted EPS are useful to the Company’s investors because (i) EBITDA is an appropriate measure of evaluating the Company’s operating performance and liquidity that reflects the resources available for strategic opportunities including, among others, investing in the business, strengthening the balance sheet, repurchasing the Company’s securities and making strategic acquisitions and (ii) adjusted EPS is useful in analyzing the company’s on-going earnings potential and understanding certain significant items impacting the comparability of our results.In addition, EBITDA and adjusted EPS are widely used benchmarks in the investment community. The presentation of this additional information is not meant to be considered in isolation or as a substitute for the Company’s financial results prepared in accordance with GAAP. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/Charles M. Sledge Charles M. Sledge Senior Vice President and Chief Financial Officer Date:October 27, 2011 Cameron International Corporation Current Report on Form 8-K Dated October 27, 2011 EXHIBIT INDEX Exhibit Number Exhibit Title or Description Exhibit 99.1 Press Release of Cameron International Corporation, datedOctober 27, 2011 – Cameron Third Quarter Earnings Per Share $0.78, Excluding Charges
